       Case 1:15-cr-00536-PGG Document 1048 Filed 12/11/19 Page 1 of 11
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
ave                                                  Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     December 11, 2019

BY CM/ECF
The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

               Re:     United States v. Omar Amanat & Irfan Amanat
                       S8 15 Cr. 536 (PGG)

Dear Judge Gardephe:

                The Government respectfully submits this letter in response and opposition to the
discovery motions of defendants Omar Amanat (“Omar”) and Irfan Amanat (“Irfan”). (Dkt. 1041,
1042). The motions relate to the Government’s allegation that the defendants committed
obstruction of justice by, among other things, attempting to present falsified evidence to the Court
to falsely show that certain cooperating witnesses had been paid to testify against them (the
“Obstruction Conduct”). The issue before the Court is a narrow one: whether the Government
has complied with its discovery obligations in advance of a Fatico hearing related to whether the
Obstruction Conduct has been proven by a preponderance of the evidence and may be considered
by the Court in sentencing the defendants, either in imposing a Guidelines enhancement pursuant
to U.S.S.G. § 3C1.1 and/or under 18 U.S.C. § 3553. As set forth below, the Government has fully
complied with and exceeded its discovery obligations, taking substantial additional and voluntary
steps to provide the defendants with much of the additional information they seek. The defendants
should not be permitted to turn this post-conviction hearing about their own alleged obstruction —
intended to mislead the Court — into a fishing expedition about speculative and meritless claims
against the Government, and what investigations, if any, the Government may have into the
defendants’ other criminal activity. As set forth below, the Government respectfully submits that
the Court should deny the defendants’ motions for additional discovery and proceed with
scheduling the Fatico hearing on the Obstruction Conduct.1




1
    The Government notes that the outcome of this Fatico hearing has no bearing on the
applicability of an obstruction-of-justice enhancement, pursuant to U.S.S.G. § 3C1.1, for Omar
because that enhancement independently applies in light of the defendant’s introduction of
fabricated evidence at his own trial in 2017. The outcome is relevant at Omar’s sentencing under
18 U.S.C § 3553.
       Case 1:15-cr-00536-PGG Document 1048 Filed 12/11/19 Page 2 of 11
                                                                                           Page 2


                                           Background

       A.      Procedural History

               The background and procedural history to the defendants’ motions make clear that
the Government has fully complied with its disclosure obligations. The defendants’ discovery
demands were first made in late-August 2019 — on the eve of the Fatico hearing scheduled for
September 5, 2019. These demands were made more than ten months after the Government first
produced discovery in October 2018 relating to Spyros Enotiades, an FBI confidential human
source (the “CHS” or “Enotiades”) in connection with its motion to remand Irfan after his
conviction. These discovery demands were also made approximately two years after Randall
Jackson appeared as counsel for Omar at trial, after being introduced to Omar by Enotadies — a
fact the Government only learned in the summer of 2018 (well after Omar was convicted).

               1.      The Defendants’ Convictions and Remand, and the Government’s
                       October 2018 Disclosures Related to the CHS

                As the Court is aware, both Omar and Irfan were convicted following jury trials.
On December 26, 2017, Omar was convicted of (a) conspiracy to commit wire fraud, (b) wire
fraud, (c) aiding and abetting investment advisor fraud, and (d) conspiracy to commit securities
fraud. After trial, Omar was remanded based on, among other things, his risk of flight and his
“disregard and disdain for the Court and for legal process,” as evidenced by his fabrication of
evidence at trial. (Omar Tr. 7328). On October 29, 2018, Irfan was convicted of (a) conspiracy
to commit wire fraud, (b) wire fraud, (c) aiding and abetting investment advisor fraud, and
(d) conspiracy to commit securities fraud, to make false statements in SEC reports, and to make
false statements to auditors. After the jury’s verdict, the Government moved for Irfan’s remand
based on the Obstruction Conduct, specifically the fact that, prior to the trial, Irfan (along with
Omar) had attempted to fabricate evidence by creating a fraudulent affidavit for submission to this
Court falsely reflecting that cooperating witnesses Stephen Maiden and Robin Smyth had been
paid by a business rival of Omar to testify falsely against Omar at trial.

                The Government had intended to present evidence of the Obstruction Conduct in
support of its motion to remand Irfan primarily through the testimony of Enotiades, who was a
percipient witness to Irfan’s and Omar’s attempt to create the false affidavit concerning these
purported payments. Accordingly, on October 25, 2018, before Irfan’s trial concluded and in
advance of an anticipated post-verdict bail revocation hearing, the Government submitted an ex
parte letter under seal informing the Court that that it was in possession of evidence establishing
Irfan’s engagement in the Obstruction Conduct, but that it did not intend to disclose such evidence
to Irfan until after the verdict because of “concerns that [Irfan] would flee if he learned that the
Government had evidence of his obstruction (particularly, evidence obtained from the [CHS]) and
intended to seek his remand based on such evidence.” In other words, the Government advised
the Court that it would not be disclosing the Obstruction Conduct to Irfan during trial because of
the heightened risk of flight it would create. Once Irfan was convicted and in advance of the
anticipated remand hearing, the Government immediately provided Irfan with approximately ten
hearing exhibits and the § 3500 materials for the CHS, including approximately 17 recorded prior
statements of the CHS that were relevant to the Obstruction Conduct.
       Case 1:15-cr-00536-PGG Document 1048 Filed 12/11/19 Page 3 of 11
                                                                                             Page 3


                Shortly before the post-verdict hearing was set to occur, however, the CHS began
to exhibit symptoms consistent with a heart attack. Accordingly, he was taken to the hospital by
FBI agents and was unable to testify. The Government proceeded to introduce evidence of the
Obstruction Conduct through the hearsay testimony of Special Agent Julie Amato, the FBI’s case
agent for this matter, as well as documents, including a draft of the false affidavit that was sent to
the CHS. (See, e.g., Irfan Tr. 921-30; GX 4001). At the close of the hearing, the Court remanded
Irfan based on his risk of flight, particularly in light of the “overwhelming” evidence presented
against him at trial. (Irfan Tr. 948-51). In making that determination, the Court did not take into
account the evidence of the Obstruction Conduct admitted through Special Agent Amato, but
instead adjourned the hearing to a future date at which the Government could present its
obstruction-related evidence to the extent that it was relevant to bail and/or an obstruction
enhancement at sentencing. The Court then set the Fatico hearing for April 5, 2019.

               2.      The Defendants’ 2019 Discovery Requests and Information
                       Provided by the Government

               In March 2019, Grainne O’Neill, Esq., whom the Court had previously appointed
to represent Omar with respect to, among other things, the Government’s allegations regarding the
Obstruction Conduct, informed the Government that Omar wanted to participate in any Fatico
hearing related to the Obstruction Conduct. Thus, on April 3, 2019, the Court adjourned the April
5, 2019 Fatico hearing until July 25, 2019 in order to allow Omar to participate in the proceedings.
(Dkt. 943). The Government then produced to Omar the Obstruction Conduct discovery that had
previously been produced to Irfan in October 2018.

               On August 15, 2019 and August 28, 2019, Irfan and Omar each filed letters with
the Court, respectively, requesting broad categories of discovery from the Government about the
CHS and alleged “due process” violations based on claimed prosecutorial misconduct. (Dkt. 1020,
1027). Before filing these motions with the Court, the defendants had never raised any concerns
with the Government about the disclosures that the Government had made ten months earlier
relating to the CHS (in October 2018), nor had the defendants raised any issues alleging
prosecutorial misconduct relating to the CHS. On August 29, 2019, the Government responded to
the defendants’ letter motions and suggested that the parties confer in the first instance about any
discovery disputes. (Dkt. 1021). In response to the allegations made by the defendants, the
Government appended an affidavit from Special Agent Amato detailing the FBI’s relationship with
the CHS. (Dkt. 1021, Ex. 1).2 On August 30, 2019, the Court adjourned the Fatico hearing sine
die and directed the parties to submit a joint status letter by September 16, 2019. (Dkt. 1029).

                In advance of submitting a joint letter to the Court, the Government requested that
the defendants set forth their discovery requests in letters; the defendants’ joint requests are
attached as Exhibits 1 and 2 hereto. On September 16, 2019, the parties submitted a joint status
letter regarding the defendants’ discovery requests. (Dkt. 1031). In the letter, the parties divided
the defendants’ requests into three broad categories: First, the Government agreed to search the

2
   On September 4, 2019, the Government filed an ex parte letter with the Court that
supplemented the August 29, 2019 letter and provided additional facts of a sensitive and
confidential nature.
       Case 1:15-cr-00536-PGG Document 1048 Filed 12/11/19 Page 4 of 11
                                                                                          Page 4


files of the U.S. Attorney’s Office for the Southern District of New York (the “USAO-SDNY”),
the files of the FBI squad involved in the prosecution of the above-captioned case (the “FBI
Prosecution Squad”), and the files of the U.S. Postal Inspection Service involved in the above-
captioned case (collectively, the “Prosecution Team”). Second, the Government agreed to ask the
CHS for certain information that the defendants had requested. Third, the Government objected
to the defendants’ requests for documents and information not known by, or in the possession of,
the Prosecution Team, and other documents whose relevance the Government disputed. The
parties advised the Court that they would update the Court about the status of the discovery
disputes by October 16, 2019.

                On October 8, 2019, the Government produced additional discovery to the
defendants from the files of the USAO-SDNY and the FBI Prosecution Team, as it had committed
to doing in the September 16, 2019 letter. This discovery included WhatsApp chats between
Enotiades and the Amanats, and between Enotiades and other individuals concerning the Amanats
that had been retrieved from cellphones used by Enotiades. (USAO_TUZMAN_0350080-89).
The Government also produced the FBI reports documenting efforts made by the Government to
identify certain materials that the defendants had requested, including through the CHS. For
example, in one FBI report dated October 3, 2019 (3558-33), Special Agent Amato memorialized
the details of a phone identified by Enotiades as containing conversations with the Amanats, as
well as the process undertaken to identify responsive communications. In another FBI report dated
October 7, 2019 (3558-35), Special Agent Amato memorialized a meeting between the FBI and
the CHS at which he was questioned about whether there were additional cellphones (in addition
to the ones on which the produced chats were found) he may have used during the time period of
his communications concerning the Amanats.

               Omar’s counsel sent a further letter to the Government on November 5, 2019 (Ex.
3 hereto), which the Government responded to on November 13, 2019 (Ex. 4 hereto).

               3.     The Defendants’ Additional Requests

               The defendants filed their discovery motions on November 15, 2019. Exhibit E to
Irfan’s discovery motion summarized his nine remaining discovery requests, with a column
indicating Irfan’s view of what remained outstanding. Omar’s Motion seeks 13 categories of
discovery, as detailed on pages 13 through 19 of his motion.

               The Government has satisfied its discovery obligations with regard to the
contemplated Fatico hearing on the Obstruction Conduct. These efforts have included producing
the Rule 16 and § 3500 material relevant to a hearing on the Obstruction Conduct. In addition, the
Government has voluntarily produced FBI reports that detail the Government’s efforts to question
the CHS to gather all responsive information, including the identification of cellphones that may
have been used by the CHS during the time period of his communications with the Amanats. The
Government went beyond simply making a request that the CHS provide certain types of
communications on his phones. After identifying such phones, an FBI agent sat with the CHS
while relevant communications were exported. In addition, the Government has also voluntarily
elected to pursue additional efforts to identify certain requested information beyond information
in the possession, custody, and control of the Prosecution Team. For example, the Government
       Case 1:15-cr-00536-PGG Document 1048 Filed 12/11/19 Page 5 of 11
                                                                                         Page 5


has made substantial efforts to contact the DEA agents and handlers for the CHS, including to
confirm that the CHS’ work for the DEA had no connection to the Amanats or this case.

                 On December 10, 2019, after obtaining additional information, the Government
sent a letter to counsel providing additional information requested by Irfan and Omar, including:
(a) information concerning various phones used by the CHS during the time period of
communications with Amanats; (b) confirmation of the instances of testimony by the CHS;
(c) additional information concerning the CHS’s use as a source in SDNY investigations;
(d) information gleaned from communications between the FBI Prosecution Squad and the CHS’s
DEA handlers; and (e) evidence of payments Enotiades received from the Amanats. The
Government’s letter is attached as Exhibit 5.

             For ease of reference, the Government has included below charts summarizing the
requests made by Irfan and Omar in their motions, and included a column indicating the
Government’s response.

                      Irfan Outstanding Requests (Exhibit E to Irfan Motion)

      Items Requested         Has The          Is Irfan Amanat       Government Response
          By Irfan          Government            Requesting
          Amanat             Agreed To            Additional
                           Provide These            Items?
                              Items?
 1.   Communications      Yes                 No, if the          N/A
      between Irfan                           Government has
      Amanat and                              provided all
      Enotiades                               communications.
 2.   Communications      Yes                 No, if the          N/A
      between Omar                            Government has
      Amanat and                              provided all
      Enotiades                               communications.
 3.   A list of all       No                  Yes                 The Government has
      Enotiades’                                                  contacted DEA agents and
      government                                                  handlers to confirm work
      handlers                                                    unrelated to Amanats. See
                                                                  Exhibit 5.
 4.   A list of all       No, the             Yes and the         The Government has
      payments            Government has      Government          previously provided
      Enotiades has       only agreed to      should conduct an   information about amounts
      received as a       question            independent         paid to CHS by FBI and DEA.
      government          Enotiades           review.             This information was based on
      informant           regarding                               both information from
                          payments and not                        Enotiades and the FBI,
                          provide an                              including that neither the FBI
                          accounting.                             nor the DEA has ever paid the
                                                                  CHS for any work related to
                                                                  the Amanats.
      Case 1:15-cr-00536-PGG Document 1048 Filed 12/11/19 Page 6 of 11
                                                                                               Page 6


5.   A list of all cases   No, the              Yes and the           The Government took
     Enotiades has         Government has       Government            additional steps to confirm
     testified as a        only agreed to       should conduct an     that Enotiades has only
     government            question             independent           testified in the one disclosed
     informant/witness     Enotiades            review.               case. See Exhibit 5.
                           regarding prior
                           testimony.
6.   All                   No, the              Yes, all notes and    The Government took
     communications        Government has       reports from          additional steps to confirm
     between               only agreed to       Enotiades DEA         and disclose the limited extent
     Enotiades and         provide              handlers regarding    of the CHS’ communications
     any government        communications       the Amanats.          with DEA handlers regarding
     handler regarding     with the FBI                               the Amanats. See Exhibit 5.
     the Amanats           prosecution squad
                           regarding the
                           Amanats.
7.   Any notes taken       Yes                  No, if the            N/A
     by Enotiades                               Government has
     concerning the                             provided all notes.
     Amanats
8.   Evidence of           No, the              Yes and the           The Government has provided
     payments              Government has       Government            bank records for the one bank
     Enotiades             only agreed to       should conduct an     account used to receive money
     received from the     question             independent           from Omar. See Exhibit 5.
     Amanats               Enotiades            review.
                           regarding
                           payments from
                           the Amanats.
9.   Any reports           No. The              Yes and the           The Government has
     concerning            Government has       Government            voluntarily provided
     Enotiades drafted     only stated that     should conduct an     additional information on this
     by any                one time             independent           point. See Exhibit 5.
     government            Enotiades was        review.
     handler               “deactivated” as a
     concerning            source by an
     Enotiades’            agent in Cyprus.
     credibility           No reports have
                           been provided.
     Case 1:15-cr-00536-PGG Document 1048 Filed 12/11/19 Page 7 of 11
                                                                                     Page 7


                                Omar Outstanding Requests

                 Omar Request                           Government Response
1.   Forensic copies of CHS’s cell phones   As reflected in the produced FBI reports, the
     and chats                              FBI has sat with the CHS while responsive
                                            information was exported from his phones. At
                                            a Fatico hearing, both the CHS and the FBI
                                            case agent will be able to authenticate this
                                            information.
2.   Backup of hardware used by the CHS     Again, the FBI has worked with the CHS to
                                            identify and gather information from the
                                            CHS’s electronic devices, such as the iCloud.
                                            No information relevant to the Amanats has
                                            been identified.
3.   Bank account numbers and statements Produced. See Exhibit 5.
     for accounts used by the CHS for
     accounts that received money from Omar
4.   Records of payment by the government Produced for payments related to the Amanats.
                                            See Exhibit 5.
5.   Records of communications with The Government voluntarily asked Special
     government agents                      Agent Amato to speak with the DEA handlers
                                            who dealt with Enotiades to confirm if there
                                            was relevant information related to the
                                            Amanats. There is not. See Exhibit 5.
6.   Government reports regarding Enotiades All FBI reports in the possession of the
                                            prosecution team have been produced, 35 in
                                            total. The Government voluntarily asked
                                            Special Agent Amato to speak with the DEA
                                            handlers that dealt with Enotiades to confirm
                                            if there who relevant information related to the
                                            Amanats. There is not. See Exhibit 5.
7.   Communications between Enotiades and The Government has identified and produced
     Kola Aluko                             communications between Enotiades and Aluko
                                            relating to the Amanats. Enotiades and Aluko
                                            had a pre-existing and separate relationship
                                            apart from the Amanats.              Unrelated
                                            communications of this nature were not
                                            exported.
8.   Communications with certain other Omar provided the Government with a list of
     parties about Omar Amanat              individuals with whom it believed the CHS
                                            spoke about Amanat. The Government has
                                            searched for and produced relevant
                                            communications in this category.            See
                                            Exhibit 5.
       Case 1:15-cr-00536-PGG Document 1048 Filed 12/11/19 Page 8 of 11
                                                                                         Page 8


 9.    Communications between Enotiades and As the Government has indicated, no
       Doronin                                   communications between Enotiades and
                                                 Doronin have been identified, and the CHS has
                                                 indicated there are none. Communications
                                                 between the Government and a law firm
                                                 representing Dorinin in a separate matter are
                                                 not relevant to the CHS’s testimony at the
                                                 Fatico hearing on Obstruction Conduct.
 10.   Notes of communications with Enotiades Produced.
       about Omar
 11.   Notes or documents concerning As previously disclosed, all relevant
       Enotiades’ travel                         information has been disclosed concerning the
                                                 CHS’s travel to Thailand and Australia.
 12.   Enotiades’ role in signing up cooperators The Government has previously provided
                                                 information concerning sub-sources. The
                                                 Government is not aware of Enotiades utilizing
                                                 sub-sources with respect to the Amanats.
 13.   Payments for consulting work              Bank account records reflecting payments
                                                 from the Amanats have been produced.

                                           Discussion

               As set forth below, the Government has met and exceeded its discovery obligations.
Before turning to the defendants’ discovery requests and the Government’s responses to them, the
Government addresses the Prosecution Team’s relationship with the CHS — as that informs the
scope of the Government’s disclosure obligations. As set forth below, the CHS is not part of the
Prosecution Team, and the Prosecution Team has never tasked the CHS with investigating the
Amanats. That said, the Government has made disclosures that exceed those that are required,
which should largely moot the defendants’ motion. The defendants’ remaining discovery requests,
particularly Omar’s requests for communications between the Government and a law firm
representing Doronin, are apparent attempts to fish through the Government’s files to seek to
determine what other frauds the defendants have committed that the Government may be
investigating.

       A.      The CHS Was Not Part of the Prosecution Team

               1.     Applicable Law

               Under Rule 16 of the Federal Rules of Criminal Procedure, the Government is
required to produce documents that are in its “possession, custody, or control” and are “material
to preparing the defense.” Fed. R. Crim. P. 16(a)(1)(E). “Courts have typically required the
prosecution to disclose under Rule 16 documents material to the defense that (1) it has actually
reviewed, or (2) are in the possession, custody, or control of a government agency so closely
aligned with the prosecution so as to be considered part of the prosecution team.” United States
v. Finnerty, 411 F. Supp. 28 428, 432-33 (S.D.N.Y. 2006) (citing United States v. Chalmers, 410
F. Supp. 2d 278, 290 (S.D.N.Y. 2006) (same); United States v. Volpe, 42 F. Supp. 2d 204, 211
       Case 1:15-cr-00536-PGG Document 1048 Filed 12/11/19 Page 9 of 11
                                                                                             Page 9


(E.D.N.Y. 1999) (“Courts have construed the term ‘government’ in this rule narrowly to mean the
prosecutors in the particular case or the governmental agencies jointly involved in the prosecution
of the defendant, and not the ‘government’ in general.”) (emphasis added); United States v.
Holihan, 236 F. Supp. 2d 255, 260 (W.D.N.Y. 2002) (“[T]he prosecution alone is responsible for
ensuring that Defendant is provided with information discoverable under Rule 16, including
information that is in possession of other government agencies participating in the investigation.”)
(emphasis added); United States v. Upton, 856 F. Supp. 727, 749-50 (E.D.N.Y.1994) (“The key to
the analysis . . . is the level of involvement between the United States Attorney’s Office and the
other agencies. . . . The inquiry is not whether the United States Attorney’s Office physically
possesses the discovery material; the inquiry is the extent to which there was a ‘joint investigation’
with another agency.”) (emphasis added))).

                Under Brady, the “prosecutor is presumed to have knowledge of all information
gathered in connection with his office’s investigation of the case and indeed ‘has a duty to learn
of any favorable evidence known to [ ] others acting on the government’s behalf in the case,
including the police.’” United States v. Avellino, 136 F.3d 249, 255 (2d Cir. 1998) (quoting Kyles
v. Whitley, 514 U.S. 419, 437-38 (1995)); see also United States v. Payne, 63 F.3d 1200, 1208 (2d
Cir. 1995). “Nonetheless, knowledge on the part of persons employed by a different office of the
government does not in all instances warrant the imputation of knowledge to the prosecutor, for
the imposition of an unlimited duty on a prosecutor to inquire of other offices not working with
the prosecutor’s office on the case in question would inappropriately require us to adopt “a
monolithic view of government” that would “condemn the prosecution of criminal cases to a state
of paralysis.” Avellino, 136 F.3d at 256 (internal quotation marks omitted) (citing United States
v. Locascio, 6 F.3d 924, 949 (2d Cir. 1993) (declining to impute to the AUSAs prosecuting that
action knowledge of reports prepared by FBI agents who were “uninvolved in the investigation or
trial of the defendants-appellants”); United States v. Quinn, 455 F.2d 940, 944 (2d Cir. 1971)
(declining to impute the knowledge of a Florida prosecutor to an AUSA in New York; rejecting
as “completely untenable [the] position that knowledge of any part of the government is equivalent
to knowledge on the part of this prosecutor” (internal quotation marks omitted))). “A prosecutor
is deemed to have constructive knowledge of information known to persons who are a part of the
‘prosecution team.’” United States v. Barcelo, 628 F. App’x 36, 38 (2d Cir. 2015) (quoting United
States v. Stewart, 433 F.3d 273, 298 (2d Cir. 2006)). “‘[T]he relevant inquiry [for determining
whether a person is a member of the prosecution team] is what the person did, not who the person
is.’” Barcelo, 628 F. App’x at 38 (quoting Stewart, 433 F.3d at 298)). “Individuals who perform
investigative duties or make strategic decisions about the prosecution of the case are considered
members of the prosecution team, as are police officers and federal agents who submit to the
direction of the prosecutor and participate in the investigation.” Barcelo, 628 F. App’x at 38 (citing
United States v. Meregildo, 920 F. Supp. 2d 434, 441 (S.D.N.Y. 2013)); see also United States v.
Abu Ghayth, No. 98 Cr. 1023 (LAK) (Dkt. 1383) (S.D.N.Y. Nov. 26, 2013) (“The government is
not obligated to search the files of other agencies not involved in this prosecution”) (citing United
States v. Ghailani, 687 F. Supp. 2d at 365, 70-72 (S.D.N.Y. 2010)); United States v. Stein, 424 F.
Supp. 2d 720, 723 (S.D.N.Y. 2006).
       Case 1:15-cr-00536-PGG Document 1048 Filed 12/11/19 Page 10 of 11
                                                                                          Page 10


               2.      Discussion

               Largely ignoring this authority, the defendants argue that the Department of Justice
as a whole is the “prosecution team,” and that the Government’s discovery encompass the entire
Department of Justice. (Omar Br. 16-10; Irfan Br. 16-17). They are wrong. The relevant
prosecution team is not the entire Department of Justice, but the lawyers and agents involved in
the above-captioned case. See, e.g., Avellino, 136 F.3d at 255-56 (rejecting “a monolithic view of
government”); Barcelo, 628 F. App’x at 38. The Prosecution Team consisted of the prosecutors
at the USAO-SDNY involved in the above-captioned case (primarily AUSAs Damian Williams,
Andrea Griswold, Joshua Naftalis, and Daniel Tracer), the Special Agents from the FBI
Prosecution Squad involved in the above-captioned case (primarily Julie Amato), and the U.S.
Postal Inspectors involved in the above-captioned case (primarily Melissa Atkin). No members of
the Prosecution Team ever directed the CHS to contact or investigate the Amanats. (Amato Decl.
¶¶ 6, 13). Nor did the Handling Agent, who was not involved in the investigation of the above-
captioned matter. (Amato Decl. ¶¶ 6-7, 13). Moreover, the DEA, while part of the Department of
Justice, was never part of the Prosecution Team and never directed the CHS to contact or
investigate the Amanats. (Amato Decl. ¶ 8). Simply put, the CHS was never part of the
Prosecution Team.

               What is more, the Prosecution Team first became aware that the CHS had been in
contact with the Amanats in or about the summer of 2018 — months after Omar was convicted at
trial. (Amato Decl. ¶ 9). Between approximately July and October 2018, the Prosecution Team
debriefed the CHS about historical information that he had about the Amanats and their
Obstruction Conduct, and subsequently made the appropriate disclosures to defense counsel.
(Amato Decl. ¶¶ 10-16). Special Agent Amato “instructed [the CHS] that the FBI was specifically
not asking or directing him to take any action with regard to the Amanats.” (Amato Decl. ¶¶ 13).

                Finally, there is no basis for the defendants’ due process allegations — that the
Prosecution Team, or any member of the Government, was attempting to interfere with the
defendants’ right to counsel or their decisions about whether to plead guilty or proceed to trial.
The above chronology speaks for itself. The Prosecution Team did not even learn about the CHS’s
contacts with the Amanats until July 2018 — approximately six months after Omar was convicted.
Indeed, the Prosecution Team did not learn that the CHS had introduced Omar to his trial counsel,
Randall Jackson, until the summer of 2018. And it appears self-evident that the Amanats
understood that Mr. Enotiades was a CHS because that is how Mr. Jackson knew him. Nor is there
any basis for the defendant’s claim that some other part of the Government — separate and apart
from the Prosecution Team — directed the CHS to contact the Amanats or attempt to interfere
with their right to counsel. The defendants’ claims are speculation — claims made when faced
with evidence that they attempted to obstruct justice by falsely creating evidence, again, to try to
show that Government witnesses had been paid for their testimony.

       B.      The Government Has Complied With and Gone Beyond Its Discovery Obligations

              The Government has complied with its discovery obligations in advance of the
Fatico hearing on the Obstruction Conduct, and, indeed, has made productions that exceed the
Prosecution Team’s disclosure obligations.
      Case 1:15-cr-00536-PGG Document 1048 Filed 12/11/19 Page 11 of 11
                                                                                       Page 11


               As set forth above, following Irfan’s conviction in October 2018, the Government
provided Irfan with ten hearing exhibits relating to the Obstruction Conduct, along with § 3500
material for Enotiades, which consisted of notes and memoranda memorializing approximately 17
statements by the CHS to members of the Prosecution Team relating to the Obstruction Conduct.
The same information was subsequently provided to Omar.

               Since August 2019, when counsel for Omar and Irfan first requested broader
discovery relating to the Obstruction Conduct, the Government has made additional disclosures,
including the following. First, the Government has produced numerous WhatsApp messages
between Enotiades and the Amanats, and between Enotiades and others about the Amanats.
Second, the Government has also produced newly generated § 3500 material for Enotiades, as he
has continued to meet with and make statements to members of the Prosecution Team. This 3500
has included FBI reports summarizing the FBI Prosecution Squad’s efforts to identify responsive
information, such as the identification of cellphones used by Enotiades during the relevant time
period, and bank records reflecting payments from the Amanats. Third, in addition to its efforts
to gather responsive information from the Prosecution Team, the Government has also voluntarily
gathered and provided additional information regarding and about Enotadies, as detailed above,
including asking members of the FBI Prosecution Squad to speak with DEA handlers to confirm
that Enotiades’ work for the DEA did not relate to the Amanats, gathering information to confirm
the limited nature of the CHS’s prior testimony as a Government witness and use as an informant
in other SDNY cases, as outlined in Exhibit 5 hereto. The remaining requests, particularly the
request for communications between the Government and a law firm representing to Doronin, have
no nexus to the Obstruction Conduct, and should be denied.

                                          Conclusion

              For the above reasons, the Court should deny the defendants’ request for additional
discovery and schedule a Fatico hearing on the Obstruction Conduct.

                                            Respectfully submitted,

                                            GEOFFREY S. BERMAN
                                            United States Attorney


                                         By: /s/
                                            Andrea M. Griswold
                                            Joshua A. Naftalis
                                            Daniel M. Tracer
                                            Assistant United States Attorney
                                            (212) 637-1205/2310/2329
